10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 1 of 11

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

RICHARD HOMCHICK, an individual,

Plaintiff, No. 2:18-cv-00377-JLR

v. STIPULATED PROTECTIVE ORDER
KING COUNTY, a municipal corporation and
responsible entity of the KING COUNTY
SHERIFF’S OFFICE and the KING COUNTY
PROSECUTING ATTORNEY’S OFFICE; CITY
OF BELLEVUE, a municipal corporation and
responsible entity of the BELLEVUE POLICE
DEPARTMENT; JOHN URQUHART,
individually and in his official capacity as King
County Sheriff; DANIEL SATTERBERG,
individually and in his official capacity as King
County Prosecutor; STEVEN MYLETT,
individually and in his official capacity as Bellevue
Police Chief; and JOHN DOES 1-10,

Defendants

Nee” Nee Ne Ne ee Nee Ne ae ee ee ee ee ee ee ee ee ee ee ee ee ee ee”

 

 

 

Pursuant to FRCP 26(c), the parties to this action, by and through their respective counsel,
hereby stipulate to the entry of this Protective Order Concerning Confidential Information

(“Protective Order”), as follows:

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 1 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

11

12

‘13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 2 of 11

- 1, This Protective Order shall apply to all documents, materials, and information designated
as “CONFIDENTIAL” pursuant to the terms of this Protective Order, unless the
“CONFIDENTIAL” designation has been withdrawn by the designating party or by Order of the
Court, including without limitation, documents produced, answers to interrogatories, responses
to requests for admission, deposition testimony, and other information disclosed pursuant to the
disclosure or discovery duties created by the Civil Rules.

2. As used in this Protective Order, “document” is defined as provided in FRCP 34(a)(1)(A):
A draft or non-identical copy is a separate document within the meaning of this term.

3. “CONFIDENTIAL” information covered under the terms of this Protective Order shall
include the following documents, materials, and/or information produced or otherwise exchanged
by Richard Homchick, (“Plaintiff”), and by Defendants King County, King County Sheriff's
Office, King County Prosecuting Attorney’s Office, John Urquhart, and Daniel Satterberg,
(“Defendants”) and/or any of Plaintiff's or Defendants’ agents or representatives, when designated
as “CONFIDENTIAL:”

(a) Protected Health Information (PH) as defined by the Health Insurance Portability and
Accountability Act (“HIPAA”); medical information, such as medical records, medical treatment,
medical diagnoses, and drug recommendations or prescriptions; medical billing information; and
investigations and statements to the extent they include the same;

(b) the financial status of Plaintiff and/or Defendants, including but not limited to any non-
public financial information such as tax records, profit and loss statements, accounting documents,
reports, or assessments; business and contractual relationships; financial contracts; and
investigations and statements related to the same, excluding any such documents already in the

public domain;

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 2 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49. Filed 07/22/19 Page 3 of 11

(c) Contracts and other business documents subject to reasonable confidentiality or non-
disclosure agreements; leases; and any other document that the parties stipulate is a confidential
business document;

(d) Information or documents obtained from third parties falling into the foregoing categories;
and

(e) Confidential employment or personnel information involving employees or former
employees of Defendant, including but not limited to information regarding such individuals’
hiring, job performance, discipline, termination of employment, or compensation or benefits.

4, The protections conferred by this agreement cover not only CONFIDENTIAL information
(as defined above), but also (1) any information copied or extracted from confidential information;
(2) all copies, excerpts, summaries, or compilations of confidential information; and (3) any
testimony, conversations, or presentations by parties or their counsel that might reveal confidential
information. However, the protections conferred by this agreement do not cover information that
is in the public domain or becomes part of the public domain through trial or otherwise.

5. CONFIDENTIAL information shall not be disclosed or used for any purpose except the
prosecution, defense, preparation and trial of this case, including attempts to settle this litigation
and any appeals.

6. CONFIDENTIAL information shall not, without the consent of the party producing it or |
further order of the Court, be disclosed, except that such information may be disclosed to:

(a) attorneys of record for the parties;

(b) persons regularly employed by or associated with the attorneys actively working on the
case whose assistance is required by said attorneys in the preparation for trial, at trial, or at other

proceedings in this case;

Daniel T. Satierberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 3 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 4 of 11

(c) the parties and their designated representatives including insurance adjusters;

(d) expert witnesses and consultants retained in connection with this proceeding, to the extent
reasonably necessary for this litigation;

(e) the Court and its employees (“Court Personnel”);

(f) court reporters, videographers, and their staff employed in connection with the above-
captioned suit and any appeals therefrom;

(g) deponents, witnesses, or potential witnesses (and their counsel, if any);

(h) copy or imaging services retained by counsel to assist in the duplication of confidential
information, provided that counsel for the party retaining the copy or imaging service instructs the
service not to disclose any confidential information to third parties and to immediately return all
originals and copies of any confidential information;

(i) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew the information;

(j) mediators or other persons engaged in alternative dispute resolution; and

(k) other persons by written agreement of the parties or order of the Court.

7. Documents are designated as CONFIDENTIAL by placing or affixing on them (in a manner

‘that will not interfere with their legibility) or otherwise designating as CONFIDENTIAL ina clear .

and conspicuous manner the following or other appropriate notice: “CONFIDENTIAL.”
Disclosure or discovery material that qualifies for protection under this agreement must be clearly
so designated before or when the material is disclosed or produced. An inadvertent failure to
designate qualified material as “confidential” does not, standing alone, waive the designating

party’s right to secure protection under this Order for such materials so long as the documents have

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 4 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 5ofil

not previously been filed with the Court and are so designated by no later than the date established
by the Court for the cutoff of discovery.

The designating party must designate for protection only those parts of material, documents,
items, or oral or written communications that qualify, so that other portions of the material,
documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement. If it comes to a designating party’s attention that
information or items that it designated for protection do not qualify for protection, the designating
party must promptly notify all other parties that it is withdrawing the mistaken designation. The
designation of CONFIDENTIAL may be withheld or withdrawn at any time by agreement of all
parties at the request or initiative of any party. |

-8, Whenever a deposition involves the disclosure of CONFIDENTIAL information, the
portions thereof shall be designated as CONFIDENTIAL and shall be subject to the provisions of
this Protective Order. Such designation shall be made on the record during the deposition
whenever possible, but a party may designate portions of depositions as CONFIDENTIAL alter
transcription, provided written notice of the designation is promptly given to all counsel of record
within thirty (30) days after receipt of the deposition transcript.

9, Any party may challenge a designation of confidentiality at any time. Unless a prompt
challenge to a designating party’s confidentiality designation is necessary to avoid foreseeable,
substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the
litigation, a party does not waive its right to challenge a confidentiality designation by electing not
to mount a challenge promptly after the original designation is disclosed. A party that elects to
initiate a challenge to a party’s confidentiality designation must do so in good faith and must begin

the process by written notice to the party designating the disputed information. The written notice

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 5 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

 

‘Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 6 of 11

shall identify the information to which the objection is made and explain the basis for its belief
that the confidentiality designation was not proper and must give the designating party an
opportunity to review the designated material, to reconsider the circumstances, and, if no change
in designation is offered, to explain the basis for the chosen designation. If the parties cannot

resolve the dispute within ten (10) business days after the time the notice is received, either party

may then seek judicial intervention regarding the confidentiality of a document.

10. Before filing confidential material or discussing or referencing such material in court
filings, the filing party shall confer with the designating party to determine whether the designating
party will remove the confidential designation, whether the document can be redacted, or whether
a motion to seal or stipulation and proposed order is warranted.

11. With respect to CONFIDENTIAL documents or information to be used at trial, the Court
ordinarily will treat trial exhibits and testimony as a matter of public record. The parties, however,
shall meet and confer before the Pretrial Conference to attempt to reach an agreement about the
confidentiality of information to be used at trial and a method for maintaining the confidentiality
of such information. At the Pretrial Conference, the parties may present, by motion or stipulation,
a proposed method for maintaining confidentiality. Nothing in this paragraph, however, shall be
construed as constraining the Court’s authority to treat trial exhibits and testimony as matters of
public record.

12. Due to the large volume of electronic and hard copy data in the possession, custody, or
control of the parties and the numerous concerns regarding attorney-client privilege and work
product protection, the Court enters this “Clawback” Provision to expedite and facilitate the
production of electronic and hard copy data, information and documents, and to protect against

inadvertent disclosure of attorney-client privileged communications or work product materials.

Daniel T, Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 6 500 Fourth Avenue -

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10
1
12
13
14
15
16

7
18
19
20
21
22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 7 of 11

The inadvertent disclosure or production of any information or document that is subject to an
objection on the basis of attorney-client privilege or work-product protection, including but not
limited to information or documents that may be considered Confidential Information under this
Protective Order, will not be deemed to waive a party’s claim to its privileged or protected nature
of that party or the privilege holder from designating the information or document as attorney-
client privileged or subject to the work product doctrine at a later date. Any party receiving such
a request as to specific information or documents, the receiving party shall return the information
or documents to the producing party within five (5) business day, regardless of whether the
receiving party agrees with the claim of privilege and/or work-product protection. Disclosure of
the information or document by the other party prior to such later designation shall not be deemed
a violation of the provisions of this Order. This Order and Clawback Provision shall be governed
by Evidence Rule 502 (d) and is entered pursuant to Civil Rule 26(c).

13. When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Civil Rule 26(b)(6). This provision is not intended to modify
whatever procedure may be established in an e-discovery order or agreement that provides for
production without prior privilege review. Parties shall confer on an appropriate non-waiver order
under Evidence Rule 502.

14, Nothing in this Protective Order shall be construed to constitute a waiver of any party’s
right to oppose discovery on any ground, or to object on any ground to the admission into evidence

of any document, testimony, or other information at the trial of this action.

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 7 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 8 of 11

15. Nothing in this Protective Order shall be construed to constitute a waiver of any party’s
right to withhold documents and/or information under the attorney-client privilege, the work
product doctrine or any other privilege or protection recognized under Washington law.

16. Nothing in this Protective Order shall! be construed to constitute a waiver of any party’s
right to obtain documents and information as otherwise protected by law.

17. Within sixty (60) days of the conclusion of this case, unless other arrangements are agreed
upon, each document and all copies thereof which have been designated as CONFIDENTIAL shall
be returned to the party that designated it CONFIDENTIAL, or the parties may elect to destroy
CONFIDENTIAL documents. Where the parties agree to destroy CONFIDENTIAL documents,
the destroying party shall provide all parties with a written notice confirming the destruction.
Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
motion papers, transcripts, legal memoranda, discovery, and/or correspondence even if such
materials contain CONFIDENTIAL information. Any such archival copies that contain or
constitute CONFIDENTIAL information remain subject to this Protective Order.

18. Nothing in this Protective Order shall be deemed to preclude a CONFIDENTIAL
designation despite the fact material has been de-identified by removing any and all of the elements
as described in the Privacy Rule of the Health Insurance Portability and Accountability Act. This
Order is intended to comply with the requirements of 45 C.F.R. §164.512(e) related to disclosure
of protected health information for judicial and administrative proceedings.

19. Nothing in this Order abridges the right of any person to seek its modification by the Court
in the future.

20. This Protective Order may be modified by the Court at any time following notice to all

parties and an opportunity for them to be heard.

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 8 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 9 of 11

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
DATED this 22" day of July, 2019.

8/ David J. Hackett
David J. Hackett, WSBA #21236
Attorney for King County Defendants

s/ Amy E. Montgomery
Amy E. Montgomery, WSBA #32068
Attomey for King County Defendants

 

$/ Hozaifa Y. Cassubhai
Hozaifa Y. Cassubhai, WSBA #39512
Attorney for Plaintiff

ORDER

The Court having reviewed the foregoing stipulation of the parties, and being duly
advised, hereby orders pursuant to FRCP 26(c) that the parties’ disclosure and exchange of
Confidential Information, as defined herein, shall be governed by the terms of this Order, and

this Order is hereby approved and entered by the Court.

SA
Dated this “AY day of Sul 2 20To

  
 
 

 

OVA

_ \
THE HONORABLE JAMES L. ROBART
Presented by:

DANIEL T. SATTERBERG
King County Prosecuting Attorney

By: /s/ David J. Hackett
DAVID J. HACKETT, WSBA #21236
Senior Deputy Prosecuting Attorney

Daniel T. Satterberg, Prosecuting Attorney
. CIVIL DIVISION, Litigation Section
900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 9 500 Fourth Avenue
Seattle, Washington 98104
(206) 296-0430 Fax (206) 296-8819

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 10 of 11

By: 4s/ Amy E. Montgomery
AMY E. MONTGOMERY, WSBA #32068
Senior Deputy Prosecuting Attorney

Attomey for King County Defendants

King County Prosecuting Attorney

500 Fourth Avenue, Suite 900

Seattle, WA 98104

Phone: (206) 296-8820 / Fax: (206) 296-8819
Email: david.hackett@kingcounty.gov
Email: amy.montgomery(@kingcounty.gov

 

Approved as to Form and For Entry;
BAILEY DUQUETTE, P.C.

By: /s/ Hozaifa Y. Cassubhai

Hozaifa Y. Cassubhai, WSBA #39512
Attorneys for Plaintiff

500 Union Street, Suite 800

Seattle, WA 98101

Phone: 206-617-7029 / Fax: 866-233-5869
hozaita@baileyduquette.com

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section

900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 10 500 Fourth Avenue

Seattle, Washington 98104

(206) 296-0430 Fax (206) 296-8819

 

 

 
10

11

12

13

14

15.

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00377-JLR Document 49 Filed 07/22/19 Page 11 of 11

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I [print or type full name], of

 

[print or type full address], declare under penalty of perjury that I have
read in its entirety and understand the Stipulated Protective Order that was issued by the United
States District Court for the Western District of Washington on | in the
case of Richard Homchick v. King County, et al., No. 2:18-cv:00377-JLR. I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information or
item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the
United States District Court for the Western District of Washington for the purpose of enforcing
the terms of this Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this-action.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

Daniel T. Satterberg, Prosecuting Attorney

CIVIL DIVISION, Litigation Section
, 900 King County Administration Building
STIPULATED PROTECTIVE ORDER - 11 500 Fourth Avenue
Seattle, Washington 98104
(206) 296-0430 Fax (206) 296-8819

 

 

 
